Exhibit 10.10

 

Arena Pharmaceuticals, Inc.

Non-Employee Director Compensation

Beginning June 13, 2016

Equity

 

·

Continuing directors and new directors elected at our annual stockholders’
meeting: Non-qualified stock options to purchase 125,000 shares of our common
stock. The options are granted effective on the date of our annual stockholders’
meeting, and vest in equal monthly installments over one year from the date of
grant, except as otherwise necessary to avoid vesting of a fractional share and
subject to vesting conditions set forth below.

 

 

·

New directors appointed or elected other than at our annual stockholders’
meeting: Non-qualified stock options to purchase (a) 75,000 shares of our common
stock, vesting monthly over one year, plus (b) a prorated number of common stock
shares, as determined by multiplying the 125,000 annual amount by a fraction,
the numerator of which is the number of full months following the applicable
grant date until the one-year anniversary of our most recent preceding annual
stockholders’ meeting (the “Prior Meeting”) and the denominator of which is 12.
The options are granted effective on the Prior Meeting monthly anniversary date
that coincides with or first follows the date of the director’s appointment or
election, and vest in equal monthly installments beginning on the grant date and
ending on the one-year anniversary of the Prior Meeting, except as otherwise
necessary to avoid vesting of a fractional share and subject to vesting
conditions set forth below.

Exercise Price and Option Vesting

 

·

The exercise price of options shall be the Fair Market Value on the date of
grant.

 

·

In the event of a director’s Separation From Service due to death, Disability,
or a Change in Control of Arena that occurs upon or prior to a Separation From
Service, all of the director’s options become fully vested. In the event of any
other Separation From Service, (a) vesting of the options is subject to the
director’s provision of continued service to Arena through the applicable
vesting date, and (b) unvested options terminate upon the director’s Separation
From Service.

Certain Definitions

 

·

“Change in Control” means an event that: (a) is a “Change in Control” as such
term is defined in the applicable long-term incentive plan, and (b) also
qualifies as either: (i) a change in the ownership of Arena, (ii) a change in
the effective control of Arena, or (iii) a change in the ownership of a
substantial portion of Arena’s assets (as each of these events are defined in
Treas. Reg. § 1.409A-3(i)(5), or as these definitions may later be modified by
other regulatory pronouncements).

 

·

“Disability” means the participant’s becoming disabled within the meaning of
Section 22(e)(3) of the Internal Revenue Code, or as otherwise determined by the
Compensation Committee in its discretion.

 

·

“Fair Market Value” is as defined in the applicable long-term incentive plan.

 

·

“Separation From Service” means the director has had a separation from service
with Arena for purposes of Section 409A of the Internal Revenue Code.

 

1

 

 

 

--------------------------------------------------------------------------------

 

Cash

 

·

Annual retainer for directors: $10,000 per quarter, paid in advance, subject to
continuing service as a director. New directors will receive a prorated amount
of the quarterly payment for the quarter within which they are appointed or
elected.

 

 

·

Additional annual retainer for Chair of the Board: An additional $6,250 per
quarter, paid in advance, subject to continuing service as Chair. New Chairs
will receive a prorated amount of the quarterly payment for the quarter within
which they are appointed to such position.

 

 

·

Meeting attendance fees:

 

 

·

General: $1,000

 

 

·

Exceptions for committee meetings:

 

 

·

Audit Chair Meeting Attendance Fee: $3,500

 

 

·

Audit Member Attendance Fee: $2,000

 

 

·

Other Chair Meeting Attendance Fee: $2,500

In addition, our Board of Directors and the Compensation Committee may authorize
additional fees for significant work in informal meetings or for other service
to us in the recipient’s capacity as a director or committee member. Each
non-employee director is also entitled to reimbursement for all of such
director’s reasonable out-of-pocket expenses incurred in connection with
performing Board business.

2

 

 

 